Citation Nr: 0639915	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel












INTRODUCTION

The veteran had active service from September 1960 to 
September 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2004 rating determination by the Waco, Texas Regional 
Office (RO).  

The Board notes that the veteran also perfected appeals as to 
the issues of entitlement to service connection for tinnitus 
and major depressive disorder.  During the pendency of the 
appeal, the RO granted service connection for tinnitus and 
major depressive disorder.  Because the veteran has not 
disagreed with the rating or effective date assigned for 
either disability, the issues pertaining to tinnitus and 
major depressive disorder are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   


FINDING OF FACT

Hearing loss is reasonably shown to have had its origins 
during the veteran's period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Factual Background

The veteran contends, in essence, that his hearing loss is a 
result of exposure to acoustic trauma in service.  In 
particular, he alleges that during service with the Air Force 
he worked as an aircraft mechanic and crew chief and was 
regularly exposed to aircraft noise.  

The veteran's service personnel records confirm that the 
veteran worked as an aircraft mechanic.  

The veteran's service medical records show that on entrance 
examination, whispered voice testing was reported to be 
15/15, bilaterally.   During service, the veteran underwent 
several audiological examinations.  In particular, in October 
1960, it was noted that the veteran performed aircraft and 
missile maintenance.   

Audiometric testing in October 1960 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 0, 
-5, 0, and -10, respectively in the right ear and as 5, -5, 
5, 5, and 0 respectively in the left ear.  

Audiometric testing in March 1962 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 0, 
0, 5, and 5, respectively in the right ear and as 0, 5, 5, 5, 
and 10, respectively in the left ear.

Audiometric testing in July 1964 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 10, 
10, 15, 15, and 15, respectively in the right ear and as 15, 
10, 10, 15, and 15, respectively in the left ear.

On discharge examination in August 1964, audiometric testing 
revealed pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz as 5, 5, 5, 10, and 10, respectively in the right 
ear and as 10, 10, 5, 10 and 10, respectively in the left ear 
.

In a May 2003 letter from HearMart Hearing Aids, Inc., it was 
indicated that the veteran had precipitous bilateral 
sensorineural hearing loss of moderate to profound 
proportions.  

The veteran underwent a VA audiological examination in July 
2003 in connection with his compensation claim.  Audiometric 
testing revealed pure tone thresholds at 500, 1000, 2000, 
3000 and 4000 Hertz of 10, 10, 25, 55 and 75, respectively in 
the right ear and of 15, 15, 25, 55 and 60, respectively, in 
the left ear.  Word discrimination was 96% for both ears.  
The diagnosis was moderate to severe sensorineural hearing 
loss for the right ear at 3000 to 4000 Hertz.  The examiner 
concluded that with evidence of normal hearing at discharge, 
the hearing loss noted at the present time must be due to 
post-discharge causes and/or presbycusis.    

An April 2004 letter was received from an audiologist at 
Hearing Health Care Centers.  It was noted that the veteran 
underwent an audiologic evaluation in April 2004 and the test 
results revealed essentially normal hearing at 2000 Hertz 
sloping to a severe high frequency sensorineural hearing loss 
in both ears, right slightly worse then left.  Speech 
discrimination scores were 96% in both ears.  

A July 2004 letter was received from a physician at 
Southwestern Ear, Nose and Throat, Associates.  The physician 
stated that the veteran was currently a patient of his and 
opined that to a reasonable medical probability, the 
veteran's noise exposure that he received in the service was 
the reason for his communication difficulties and significant 
bilateral, high frequency sensorineural hearing loss.  

The veteran underwent another VA audiological examination in 
April 2005.  The veteran's in-service as well as post-service 
noise exposure was noted.  In particular, the examiner noted 
that post-service, the veteran worked as an aircraft mechanic 
for several aircraft companies but denied any civilian noise 
exposure at the present time.  Audiometric testing revealed 
pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz 
of 10, 15, 20, 50 and 80, respectively in the right ear and 
of 10, 15, 25, 60 and 60, respectively, in the left ear.  
Word discrimination was reported to be "9%" in the right 
ear and 98% in the left ear.  The examiner concluded that the 
veteran's current hearing loss was not caused by or a result 
of military noise exposure since all testing found in the 
service medical records indicated hearing well within normal 
limits for both ears.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Certain chronic 
diseases, including sensorineural hearing loss, may be 
service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Hearing loss, as defined by 38 C.F.R. § 3.385, was not 
present at any time during service, at the time of discharge, 
or within a year thereafter.  Nevertheless, the U.S. Court of 
Appeals for Veterans Claims has held that when audiometric 
tests at the veteran's separation from service do not meet 
the regulatory requirements under 38 C.F.R. § 3.385, a 
veteran may nevertheless establish service connection for 
current hearing disability by showing that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  Thus, service connection may 
still be granted for bilateral hearing loss if the evidence 
so warrants.

In this case, the veteran has a current diagnosis of 
bilateral hearing loss, and meets the criteria for hearing 
loss under 38 C.F.R. § 3.385.  He has reported in-service 
noise exposure during his service with the Air Force and the 
Board finds such history to be credible, particularly in the 
face of post-service evidence of tinnitus for which the 
veteran is already service-connected.  

The veteran's private physician in July 2004 believed that 
the veteran's noise exposure in service was related to his 
current bilateral hearing loss.

On the other hand, two VA physicians in July 2003 and in 
April 2005 concluded that the veteran's hearing loss was not 
related to service because audiometric tests conducted during 
service showed normal hearing.    

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case. 

Despite the evidence that suggests that the veteran may have 
had other noise exposure beyond his military service, the 
Board must rely on the objective medical evidence when making 
its decision.  see Colvin v. Derwinski, 1 Vet. App.  171 
(1991).  Although the veteran's hearing loss was not 
diagnosed until a number of years after discharge from 
service, the Board is satisfied that the onset of the 
disability cannot be clearly dissociated from the veteran's 
military service and his service-connected tinnitus.

Thus, the factual circumstances in this case present a 
situation in which the evidence is at least in equipoise as 
to whether bilateral hearing loss had its origins during 
service.  After resolving all reasonable doubt in favor of 
the veteran, and for the foregoing reasons, the Board finds 
that service connection for bilateral hearing loss is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).
 

ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


